DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,9,10,13,15,17,19,28,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anderton et al. (2019/0029222).
Anderton et al. discloses a system for remote animal care comprising a smart bowl including an open-faced container 210, 310 for holding a substance and a storage compartment 200,300; a microprocessor; and a proximity sensor 350 configured to detect the presence of a proximity tag 150 attached to an animal; a wireless data .
4.	Claim(s) 1,3,9,13,15,17,19,27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jensen et al. (10091972).
Jensen et al. discloses a system for remote animal care comprising a smart bowl including an open-faced container 103 for holding a substance; a microprocessor; and a proximity sensor 441 configured to detect the presence of a proximity tag 442 attached to an animal; including a storage housing 470 and a wireless data communication data system coupled with an external data communications system; a microprocessor in communication with the wireless data communications system within the housing (col 1, lines 38-67,col 20 lines 1-17); wherein a sensor 443 can include a camera or light sensor which distinguishes animals; wherein the system fills the bowl with food in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Anderton.  Jensen discloses a sensor for detecting the motion and proximity of an animal, however it does not disclose a lighting element.  Anderton teaches wherein lights may be used to indicate conditions such as food level [0065].  It would have been obvious to one skilled in the art to use the lights taught by Anderton on the Jensen feeder in order to provide additional means for indicating authorized or unauthorized use of the feeder.
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Fornarotto (2019/0271125).  Both Anderton and Fornarotto teach robotic systems, however, Anderton does not provide a mobility unit to move the system.  It would have been obvious to one skilled in the art to provide mobility means such as the wheels 46, drive unit 46 and control circuit 58 of Fornarotto on the Anderton system if one wished to remotely move the feeder from one location to another to selectively dispense to particular animals.

Allowable Subject Matter
Claims  2,4,5,6,7,8,11,12,14,16,18,20-23,25,26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of robotic animal caretakers or smart bowls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644